Citation Nr: 1027639	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-16 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a lumbar 
spine disability.  

2.  Entitlement to a compensable disability rating for thoracic 
spine strain.  

3.  Entitlement to an increased rating in excess of 10 percent 
for degenerative joint disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from November 1995 to 
March 1998.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from several rating actions of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  
In August 2008, the RO found that new and material evidence had 
not been received to reopen a claim for service connection for a 
lumbar spine disability.  In June 2007, the RO increased the 
service-connected cervical spine degenerative joint disease to 
10 percent disabling.  In July 2007, the RO continued and 
confirmed the prior noncompensable rating for the service-
connected thoracic spine strain.  

The issues of service connection for a lumbar spine disability, 
an increased rating for thoracic spine strain and an increased 
rating for cervical degenerative joint disease are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a March 2006 RO decision, the RO denied service connection 
for a lumbar spine disability.  The Veteran filed a notice of 
disagreement, but did not file a substantive appeal and the 
decision became final.  

2.  Evidence received since the March 2006 RO decision raises a 
reasonable possibility of substantiating the claim and the claim 
is reopened.  





CONCLUSIONS OF LAW

1.  The RO's March 2006 decision that denied a service connection 
claim for a lumbar spine disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).  

2.  Evidence received since the March 2006 decision is new and 
material, and the Veteran's claim for service connection for a 
lumbar spine disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2009), 
and the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2009), eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the Board 
from adjudicating this portion of the Veteran's claim.  This is 
so because the Board is taking action favorable to the Veteran by 
reopening the claim of service connection for a lumbar spine 
disability and a decision at this point poses no risk of 
prejudice to her.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Legal Criteria and Analysis  

Rating decisions are final and binding based on evidence on file 
at the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a) (2009).  The claimant 
has one year from notification of a RO decision to initiate an 
appeal by filing a notice of disagreement with the decision, and 
the decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160, 20.201, 20.302 (2009).  

The claim for entitlement to service connection may be reopened 
if new and material evidence is submitted.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).  In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

In July 1998, the RO denied service connection for a lumbar spine 
disability because there was no evidence of a lumbar spine strain 
in service and no residuals found upon examination.  In March 
2006, the RO found no new and material evidence had been 
submitted to reopen the claim.  The Veteran did not file a 
substantive appeal and the RO decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  The claim may be 
reopened if new and material evidence is submitted.  Manio, 
1 Vet. App. 140.  

Prior to the March 2006 decision, the evidence in the file 
consisted of service treatment records and a May 1998 VA 
examination.  

Additional records received since March 2006 include VA medical 
records submitted by the Veteran.  A May 2008 VA primary care 
record reflects that a clinician opined a positive relationship 
between low back pain and service.  The clinician stated the 
Veteran's service treatment records were reviewed (a May 1996 
record in particular) and that the Veteran had low back pain in 
the military.  Her pain had continued and progressed with 
treatment being minimally effective.  The clinician stated that 
low back pain was directly related to service.  The clinician 
mentioned that an April 2008 X-ray had an impression of a normal 
lumbar spine.  The chronic low back pain, mostly on right side, 
radiated to the buttocks.  

This additional medical evidence is clearly probative because, 
for the first time, competent evidence of a current disability 
related to service has been presented.  The Board finds that the 
additional evidence received since the prior final denial of 
service connection for a lumbar spine disability in March 2006 
raises a reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2009).  This additional medical evidence is 
new and material, as contemplated by the pertinent law and 
regulations, and serves as a basis to reopen the Veteran's claim 
for service connection for a lumbar spine disability.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156.  


ORDER

New and material evidence has been received to reopen a 
previously denied claim for a lumbar spine disability, and to 
this extent, the appeal is allowed.  


REMAND

In the Veteran's February 2008 notice of disagreement for the 
noncompensable rating for thoracic strain, she mentioned she had 
been treated at the VA Medical Center (VAMC) in Orlando, Florida.  
The claims file reflects that VAMC records dating from June 2006 
through May 2007 were printed in June 2007.  Throughout the 
course of this appeal, the Veteran has submitted some records 
that were printed at the Orlando VAMC; this includes records from 
October 2007, June 2008 and May 2008.  The page numbers reflect 
that only partial records were submitted.  On remand, the RO 
should ensure that VAMC Orlando records from May 2007 to the 
present are obtained.  If the records are unavailable, a negative 
reply is requested and should be associated with the file.  

On remand, the Veteran should receive a new VA examination for 
the spine.  Although this is one examination, three different 
claims are involved and as a result three different kinds of 
findings must be present in the examination report.  

For the compensable rating for the thoracic spine strain, the 
Veteran should receive a new examination with all pertinent 
findings recorded.  In a May 2008 VA primary care record, the 
Veteran stated that she was concerned that her back pain was 
worsening.  Additionally, muscle spasms were noted.  

The examiner should also address the cervical spine.  The Veteran 
should again be evaluated for an increased rating for the 
cervical spine because while the June 2007 VA examination showed 
that motor and sensory examinations were normal, a June 2008 VA 
physical therapy record showed her sensation was impaired with 
deficits on sensation of fingertips on both hands.  A magnetic 
resonance imaging (MRI) impression was disc herniation causing 
slight lateral cord impingement.  

Finally, the examiner should assess the lumbar spine to determine 
the nature and etiology of any lumbar spine disability.  The May 
2008 nexus opinion of a VA clinician should be addressed in the 
examination report.  

Accordingly, the case is REMANDED for the following action: 

1.  Obtain all VAMC Orlando records from May 
2007 to the present and associate them with 
the claims folder.  If unavailable, a 
negative reply is requested.  

2.  Schedule the Veteran for a pertinent VA 
examination to determine: a) the current 
severity of the thoracic spine strain; b) the 
current severity of the degenerative joint 
disease of the cervical spine and c) the 
nature and etiology of any current lumbar 
spine disability.  The Veteran's claims 
folder must be made available to the examiner 
in conjunction with the examination.  All 
indicated studies testing, including X-rays, 
should be conducted.  All pertinent pathology 
should be noted in the examination report.  

a) Describe the range of motion measurements 
for the thoracic spine and any related 
symptomatology.  Note any neurological 
manifestations of the thoracic spine.  
Specify any nerves affected and the degree of 
complete or incomplete paralysis in the lower 
extremities caused by the thoracic spine 
disability.  

b) Describe the range of motion measurements 
for the cervical spine and any related 
symptomatology.  Comment on any neurological 
manifestations of the cervical spine.  
Specify any nerves affected and the degree of 
complete or incomplete paralysis in the upper 
extremities caused by the cervical spine 
disability.  

c) For any lumbar spine disability found, the 
examiner should express an opinion as to 
whether it is at least as likely as not, 
i.e., a 50 percent probability or greater, 
that such a disorder had its clinical onset 
in service or is otherwise related to active 
service (such as by way of aggravation).  In 
answering this question, the examiner should 
address the service and post-service medical 
records (including the May 2008 VA 
clinician's positive nexus opinion), and the 
Veteran's complaints.  Complete rationale 
should be given for all opinions reached.  

3.  The RO/AMC should read all medical 
opinions obtained to ensure that the remand 
directives have been accomplished, and should 
return the case to the examiner if all the 
questions posed are not answered.  

4.  Re-adjudicate the Veteran's claims for 
increased ratings for thoracic spine strain 
and cervical spine degenerative joint disease 
and her claim for service connection for a 
lumbar spine disability.  If the benefits 
sought on appeal remains denied, the Veteran 
and her representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law and 
regulations considered pertinent to the issue 
currently on appeal, and a summary of the 
evidence received since the issuance of the 
most recent supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.  

No action is required of the Veteran until she is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of her 
increased rating claims.  38 C.F.R. § 3.655 (2009).  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).  




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


